Citation Nr: 1141211	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO. 09-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and J.P.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1979. 

This appeal comes before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran attended a hearing before the undersigned in February 2010. The appeal was remanded for additional development in December 2010.


FINDINGS OF FACT

1. The Veteran's statements regarding his low back disorder are inconsistent, contradictory, and not credible. 

2. The Veteran's current low back disorder was not manifested during active military service, did not manifest within one year of service separation, has not been continuous since service, and has not been causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1154, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2011). 

(continued on next page)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran contends that he hurt his back during night training at Fort Stewart, when he bounced off the back of a truck. See Hearing Trans. (Feb. 2010). The truck was going 10 to 15 miles per hour when he fell off, landing on his buttocks. See VA Examination (Jan. 2011). He had some immediate pain, which was mild. Id. The pain became worse the next day and the Veteran reported to sick call. Id. He was told his low back was contused. Id. He reported going to sick call and being placed on limited duty. Id. He reported that his back has bothered him ever since that injury. Id.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 , and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition. 38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). Continuity of symptomatology is required only where a condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept a Veteran's uncorroborated account of his or her active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

With respect to a current disability, the evidence demonstrates that the Veteran has diagnoses of degenerative joint disease of the lumbar spine and lumbar strain. See Treatment Records, generally. Accordingly, Hickson element (1) is clearly met. See Hickson, supra.

With respect to an inservice incurrence, the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as the injury in service. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Given the fact that service treatment records are missing and a heightened benefit of the doubt is required, the Board will concede an in-service injury.

There is no medical evidence of arthritis, a chronic disorder, in the claims file from within one year of the Veteran's service separation. While the Veteran has testified that he had back problems, he is not competent to diagnose arthritis as their specific cause. See Id. Also, the medical evidence shows that the current back disorder is unrelated to any back problems in service, as discussed below. The presumption for service connection for chronic diseases does not apply. 38 C.F.R. § 3.307

The Veteran reports that, following discharge, he received treatment at the Dublin, Georgia, VA Medical Center (VAMC). See Hearing Trans., supra. He also stated that he had received treatment from various private providers and hospitals over the years, but could not recall any of their names. Id. He reported at his hearing that he began losing feeling in his legs seven years after discharge. Id. 

The claims file contains VA treatment records from 1997 forward, including records from the Dublin VAMC. There are no records from any VA facility prior to this time. The Veteran reported to various medical providers that he injured his back in 1992 when a refrigerator fell on him. See, e.g., VA Trmt. Recs. (Nov. 2003, Mar. 2005, and May 2005). He reported being in and out of a wheelchair since that time. The Veteran has also reported to various medical providers that he injured his back when he fell in a hole in approximately 2000. See, e.g., VA Trmt. Recs. (Dec. 2002 and Mar. 2005). These statements are considered more probative than his current contentions because they were made for the purposes of medical treatment.

The Veteran attended a VA examination in January 2011. The claims file was reviewed. The Veteran described the in-service incident when he fell off the end of a moving truck. He reported that the pain initially worsened but had improved over the last nine years and that he was out of the wheelchair. He reported that he had little movement in his legs and that they were numb and extremely weak. He stated that the legs were paralyzed three times and that he last used the wheelchair in 2006. He reported using pain medicines, physical therapy, injections, and massage therapy to alleviate the pain.

At the January 2011 VA examination, the Veteran specifically denied other traumas or injuries to the back. The examiner diagnosed lumbar strain. The examiner stated that there was no neurological reason the Veteran would have been wheelchair bound with lower extremity paralysis based upon the available diagnostic studies. She found it was less likely than not that the Veteran's current low back disorder had its onset in service or is related to service. This was based on a lack of frequent medical care between 1979 and 1992. She reasoned that a serious medical condition would have merited some medical care. Furthermore, she notes the intervening accidents in 1992 and 2000, which the Veteran failed to report to the examiner. She attributes the Veteran's current back injury to the 1992 incident, noting that he began seeking frequent medical treatment at that time. The examiner's discussion of the 1992 and 2000 accidents is consistent with the record, and shows that she carefully reviewed the claims file. 

With respect to continuity of symptomatology, the Board finds that the Veteran's reports of continuing symptoms since the in-service injury are not credible. Between 1979 and the 1992 injury, the Veteran claims he experienced continuing pain and problems, including his legs becoming paralyzed. This is in direct conflict with statements the Veteran made in the medical evidence of record. For the purposes of medical treatment, he reported two major intervening injuries, in 1992 and in approximately 2000. See, e.g., VA Trmt. Recs., supra. Despite these apparently serious injuries, at January 2011 VA examinations for the spine and for his mental disability, conducted for the purposes of compensation, the Veteran reported his low back pain became worse after service. He reported that it required a wheelchair for awhile but was getting better. He did not mention the other injuries to his back, despite being specifically asked if he had experienced other traumas or injuries. He also failed to mention these injuries at his June 2011 hearing before the undersigned, instead claiming he had been in a wheelchair since the 1970s. This is in contrast to the medical record and his prior reports to medical providers.

The Veteran claims that between 1979 and 1992 he received treatment at the Dublin VAMC, but no such records were found. He also claims he was treated by multiple private providers, but could not recall a single name. Even assuming he did receive the alleged treatment, the fact remains that he experienced two apparently serious intervening events, and that he did not become paralyzed until after the 1992 injury. The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether the evidence supports a finding of continuity of symptomatology.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). While the Veteran is competent to report that he received this medical treatment, the Board finds his reports contradictory and incredible, and affords them little weight. Furthermore, the Veteran did not file his claim for compensation until November 2002, after the 1992 and 2000 injuries, and over thirty years after service.

The Veteran also applied for Social Security Administration (SSA) disability benefits) in May 2002. The records related to this claim note that the Veteran's history includes a back injury and that he is a partial paraplegic, but are primarily related to the Veteran's psychiatric disability.


The Board finds that the Veteran made the various and changing statements about the continuity of his symptoms out of self-interest and a desire for monetary gain. His statements made for the purposes of compensation are inconsistent with statements made to medical providers in an effort to seek treatment. Instead, they appear to have been made in an effort to win compensation. Therefore, anything the Veteran reports about his low back disorder being continuous since service cannot be accepted as credible evidence. Caluza, supra. 

Although the Federal Rules of Evidence do not apply to Veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate where the Rules assist in the articulation of the Board's reasons and bases for a decision in a given case. Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of Evidence may supply guiding factors to be used by VA adjudicators in evaluating the probative value of medical evidence). Here, the Board finds Rule 803 of the Federal Rules of Evidence to be instructive as this Rule provides an exception to hearsay rules with regard to statements made for the purpose of medical diagnosis or treatment. This Rule acknowledges that there is a particular self-interest or need for honesty inherent in providing statements to medical personnel while seeking treatment, i.e., that the Veteran had significant personal cause to be honest and complete in describing his medical history at the time that he sought treatment. On multiple occasions, the Veteran described two different post-service back injuries to his treating providers. He stated that he began using a wheelchair following the 1992 injury. This is inconsistent with the reports he made to the VA examiners and to the undersigned at his hearing.

With respect to a medical nexus, there is an unfavorable medical opinion associated with the claims file. This is the VA examination in January 2011. The examiner found it was less likely than not that the Veteran's current low back disorder had its onset in service or is related to service. She attributed the Veteran's current back injury to the 1992 incident, noting that he began seeking frequent medical treatment at that time. This opinion is persuasive evidence against the Veteran's claim, as it is based on a detailed review of the Veteran's records and on an examination of the Veteran. It considers the entirety of the Veteran's history in concluding that his current disorder is not due to service.

There are no additional nexus opinions in the multi-volume claims file. The medical evidence consists almost entirely of treatment records, and while the Veteran has been diagnosed with a low back disorder on numerous occasions, no treatment provider has ever related it to his military service.

The Board has also reviewed the lay evidence in the claims file. In April 2008, the Veteran's sister-in-law briefly noted back problems in 2000 but otherwise focused on the Veteran's mental disability. Statements from his father (Feb. 2008), unidentified family members or friends (Aug. 2005), and his wife (undated) all discuss his mental disability but do not mention his back. The Veteran also submitted some news articles which relate to his mental disability claim, but not to his back disorder claim.

For these reasons, the Board cannot find that the Veteran's low back disorder was incurred in service. The preponderance of the evidence is against the Veteran's claim. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable. Service connection is denied. 

II. Notice and Assistance 

Under applicable law, VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) must ask the Veteran to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from VA dated June 2005 and January 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf. The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Not all of the Veteran's duty-to-assist letters were provided before the adjudication of his claim. However, after he was provided the second letter in January 2007, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated. He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification. 

As indicated in the Introduction, this case was previously before the Board in December 2010 and was remanded in order to obtain VA treatment records and afford him a VA examination. An adequate VA examination was conducted in January 2011. VA treatment records were obtained. While Vet Center records were not obtained, the Board finds that these are unrelated to the Veteran's claim. The purpose in obtaining them was to develop a claim for service connection for a psychiatric disorder, which has already been granted. Therefore, the Board finds that the AOJ has substantially complied with the December 2010 remand orders such that no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. His service treatment records were unavailable, but the in-service injury has been conceded. Post service treatment records have been obtained. Social Security Administration records have been obtained. He has been afforded a VA examination.

At his January 2011 VA examination, the Veteran reported treatment for his back at Laurens County Hospital in 2000. The Board finds that these records do not need to be obtained. The Veteran's own statements establish that those records, if obtained, would show that the Veteran sustained post-service back injury. Such evidence would be unfavorable to the Veteran's claim. The Veteran has provided a detailed explanation of the injury to his back that he experienced at that time. There is no indication that these records would contain evidence relating to a medical nexus to service or to continuity.

The Board does not have notice of any additional relevant evidence which is available but has not been obtained. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


